Citation Nr: 0420743	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral tinnitus, to include 
entitlement to a separate evaluation for each ear.

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostate cancer, claimed as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Oakland, 
California, in April 2004; a transcript of that hearing is 
associated with the claims file.

In regard to the veteran's application to reopen, the Board 
observes that a June 1997 rating decision denied service 
connection for prostate cancer as related to exposure to 
herbicides.  In October 2000, the veteran applied to reopen 
his claim for service connection for residuals due to 
exposure to Agent Orange.  In a July 2002 letter, the RO 
informed the veteran that he needed to specify a disability 
as exposure to herbicides, in and of itself, is not a 
disability.  Thereafter, as no response was received from the 
veteran, the RO adjudicated the issue of service connection 
for disabilities due to exposure to herbicides in December 
2002 and denied the claim because the evidence failed to show 
that the veteran had been diagnosed with a condition for 
which a positive association with exposure to herbicides had 
been established.  In the veteran's December 2002 notice of 
disagreement, his representative indicated that the veteran 
was seeking service connection for his prostate condition due 
to Agent Orange exposure.  In the July 2003 statement of the 
case, the RO adjudicated this issue and denied service 
connection for prostate cancer associated with herbicide 
exposure.  However, as reflected in the characterization of 
the issue on the first page of this decision, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7104(b), 5108; 
see Barnett v. Brown, 8 Vet. App. 1 (1995).  

The issue of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran is in receipt a 10 percent rating, the 
schedular maximum, for service-connected bilateral tinnitus 
under either the old or new rating criteria.

3.  Tinnitus has not resulted in frequent hospitalizations or 
interference with employment and has not manifested in an 
unusual manner not contemplated in the rating criteria.

4.  In an unappealed decision dated in June 1997, the RO 
denied entitlement to service connection for prostate cancer, 
as due to exposure to Agent Orange. 

5.  None of the evidence received since the June 1997 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for prostate cancer, claimed as due to 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (Prior and subsequent to June 13, 2003).

2.  Referral for consideration of an extra-schedular rating 
for service-connected tinnitus is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (2003).

3.  The June 1997 RO decision that denied entitlement to 
service connection for prostate cancer, claimed as due to 
exposure to Agent Orange, is final.  38 U.S.C.A. § 7105(c) 
(West 1991), (West 2002); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1996), (2003).  

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for prostate 
cancer, claimed as due to exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S.Vet. App. June 24, 2004) (Pelegrini II).  In 
Pelegrini II, slip op. at 11, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, (3) 
that the claimant is expected to provide, and, in what can be 
considered a fourth element, a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  

Pertinent to the veteran's initial rating claim, the Board 
observes that the RO granted service connection and assigned 
a 10 percent rating for recurrent tinnitus in a December 2002 
rating decision.  Subsequent to receipt of his notice of 
disagreement as to the assigned 10 percent rating, the RO 
issued a statement of the case in July 2003.  In these two 
documents, the RO specifically advised the veteran that 10 
percent is the highest evaluation assignable for tinnitus.  
Additionally, the July 2003 statement of the case informed 
the veteran that the VA regulations were amended on May 14, 
2003 (effective June 13, 2003), to codify existing rating 
practice concerning the evaluation of tinnitus.  
Specifically, the veteran was advised that regardless of 
whether sound is heard in one or both ears or the head, VA 
assigns a single evaluation since the symptoms constitute a 
single disease entity for rating purposes.

The Board observes that the veteran's argument on appeal is 
limited to his interpretation of governing legal authority.  
He does not argue that his already service-connected 
disability has increased in severity or that such disability 
results in an unusual disability picture.  Rather, he asserts 
that application of existing law to the existing facts 
supports assignment of a 20 percent rating, to include 10 
percent for each ear.  As noted, in the July 2003 statement 
of the case, the RO clearly advised the veteran that VA 
regulations do not, in fact, allow for assignment of such 
separate ratings.  

Moreover, in a precedential opinion VA's General Counsel 
ruled that under 38 U.S.C. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260, as interpreted by a precedent opinion 
of the General Counsel that is binding on all VA officials 
and employees.  VAOPGCPREC 2-2004 (March 9, 2004); see also 
VAOPGCPREC 5-2004 (June 23, 2004).

In regard to the veteran's application to reopen his claim of 
entitlement to service connection for prostate cancer, 
claimed as due to exposure to Agent Orange, the Board 
observes that the veteran filed his application in October 
2000, prior the enactment of the VCAA.  However, in 
accordance with Pelegrini II, supra, the RO's initial 
unfavorable decision was issued in December 2002, after the 
veteran had been provided notice of the VCAA provisions in 
July 2002.

In July 2002, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records or other records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The RO also indicated that it was still the 
veteran's responsibility to support his claim with 
appropriate evidence and provided him with information 
relevant to how to submit any evidence he wished considered 
in connection with his claim.  The RO specifically advised 
the veteran that evidence of a current disability and a nexus 
between such and service was necessary.  The veteran was also 
informed that he should submit medical evidence of the 
disability he was attributing to herbicide or defoliant 
exposure.  The RO indicated that the best evidence would be a 
statement from the veteran's physician showing the diagnosis 
and describing his symptoms, clinical findings, the results 
of any laboratory tests and/or x-rays, and the earliest 
manifestations of the condition.  Thereafter, the veteran did 
not submit or identify any additional pertinent information.  

The December 2002 rating decision informed the veteran of the 
law regarding presumptive service connection based on 
exposure to herbicides used in Vietnam.  Specifically, the 
veteran was advised that his claim was denied because the 
evidence failed to show that he had been diagnosed with a 
condition for which a positive association with exposure to 
herbicides had been established.  The July 2003 statement of 
the case included a recitation of the procedural history of 
the veteran's claim, the actions taken by the RO, the 
evidence received, the relevant laws and regulations, and, 
VA's duties to assist under 38 C.F.R. § 3.159, with reference 
to the relevant VCAA cites in the United States Code.  In the 
statement of the case, the veteran was specifically advised 
that the evidence failed to show that the veteran had 
prostate cancer, the only prostate condition for which 
service connection associated with herbicide exposure can be 
established.  

The veteran was afforded an additional opportunity to submit 
evidence and argument in support of his claim.  Specifically, 
he appeared at an April 2004 hearing before the undersigned 
to offer testimony in support of his claims.  The transcript 
reflects that it was determined at a pre-hearing conference 
that the veteran had no additional evidence to submit.  Based 
on the nature of the information provided to the veteran, and 
the fact that VA also provided the veteran with time to 
respond to each of the above letters and documents, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA in this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S.Vet. App. June 24, 2004).

B.  Duty to Assist

Regarding the veteran's initial rating claim for tinnitus, 
the Board observes that VA's duty to assist under the VCAA is 
inapplicable because there is no reasonable possibility that 
its assistance would substantiate the claim.  Specifically, 
under 38 U.S.C. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  In the circumstances of this case, where 
there is no legal basis for a higher schedular evaluation and 
no arguments relevant to entitlement to an extra-schedular 
rating, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Additionally, because the RO has 
provided the veteran with all required notice relevant to the 
legal basis for the denial of his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

Pertinent to the veteran's application to reopen, the Board 
observes that VA made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim.  
38 U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records and treatment records from the San Francisco, 
California, VA Medical Center, located at Fort Miley, are 
associated with the claims file.  The veteran has not 
identified any additional outstanding relevant medical 
evidence to be considered in connection with his application 
to reopen and as noted previously, the April 2004 hearing 
transcript reflects that it was determined at a pre-hearing 
conference that the veteran had no additional evidence to 
submit.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  The Board notes that the VCAA and its 
implementing regulations include clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As the veteran's claim is 
not reopened herein, there is no obligation on the part of VA 
to provide a contemporary medical examination or opinion in 
connection with the veteran's appeal.  

Regarding the veteran's application to reopen, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, in regard to both claims on appeal, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and 
the record is ready for appellate review.  

II.  Entitlement to an Initial Rating in Excess of 10 Percent 
for Bilateral Tinnitus, Including Entitlement to Separate 
Rating for Each Ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The veteran is service-connected for bilateral tinnitus, 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective July 2, 2002.  The 10 
percent rating is the maximum schedular rating for tinnitus 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  In December 
2002, the veteran applied for a 20 percent rating, to include 
consideration of entitlement to assignment of a separate 10 
percent rating for each ear.  The veteran indicated at his 
April 2004 hearing that his tinnitus is manifested by loud, 
constant ringing in his ears.  As such, he has difficulty 
concentrating and understanding people.  The veteran 
currently wears a hearing aid to treat his tinnitus and 
hearing loss. 

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260, was 
revised effective June 13, 2003 to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

The Board notes that the December 2002 rating decision on 
appeal was issued prior to the amendment of the regulations.  
However, as noted above, the July 2003 statement of the case 
advised the veteran of the regulatory changes.  Therefore, 
there is no prejudice in the Board's consideration of the 
amended regulation in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

The Board observes that the cited-to amendments do not 
contain any substantive changes in the regulation that affect 
this particular case, but instead act as clarification.  In 
effect, the revised regulations amend the Rating Schedule to 
state more explicitly the method of evaluation of tinnitus 
under Diagnostic Code 6260 that has existed throughout the 
entire period of this appeal.  The intended effect of this 
action is to codify a long-standing VA practice by stating 
that recurrent tinnitus will be assigned only a single 10 
percent evaluation whether it is perceived in one ear, both 
ears, or somewhere in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003, 69 Fed. Reg. 25,178 (May 22, 2003).  
In reaching its holding, the General Counsel noted VA's 
discussion of the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule provision 
governing tinnitus, published at 67 Fed. Reg. 59,033 (2002).  
The notice of proposed rulemaking indicated that true 
tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather 
than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-2003, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board concludes that, as the changes at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 merely made explicit what had been a 
long standing VA practice regarding the evaluation of 
bilateral tinnitus, and made no substantive change to the 
rating criteria, neither the old or new version of the 
regulation would support an increased rating.  Moreover, 
adjudicating this claim at the present time does not 
prejudice the veteran insofar as the veteran and his 
representative observed that the Rating Schedule supports 
assignment of only a 10 percent rating and the RO, in its 
reasons and bases for the denial on appeal, and in the 
statement of the case, clearly advised the veteran that the 
Rating Schedule as in effect at the time of the decision only 
allowed for a single 10 percent rating regardless if the 
perception of sound is heard in one or both ears or the head.  
The statement of the case further advised the veteran that 
the amended regulations codified existing rating practice 
concerning the evaluation of tinnitus.  The veteran's 
representative, at his hearing, clearly stated that she and 
the veteran understood that the highest evaluation the 
veteran could get for tinnitus was 10 percent.  Thus, no 
prejudice results in not further advising the veteran as to 
the clarifying language in the amended regulation.  See 
Bernard, supra.  

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed. See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Upon consideration of 38 C.F.R. § 
4.25(b), the Board finds that tinnitus cannot be considered 
two separate disabilities merely because it is perceived to 
affect two ears.  As the General Counsel opinion makes clear, 
the disease entity of "tinnitus" has but one symptom, 
namely the perception of sound in the brain without acoustic 
stimulus.  Due to the fact that tinnitus does not produce 
separate and distinct symptoms, the assignment of separate 
ratings for the right and the left ear is not appropriate.  
The governing rule is that only a single 10 percent 
disability rating is authorized for tinnitus, regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head.  VAOPGCPREC 2-2003.  Hence, a separate 10 
percent rating for each ear is not warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability, whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-2003.  On this point the denial 
of the veteran's claim is based on a lack of entitlement 
under the law.  The law, in particular the regulation 
governing schedular evaluation of tinnitus, is dispositive of 
the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  The Board notes that the veteran 
is already separately service-connected bilateral hearing 
loss.  As such, the Board finds no basis upon which to assign 
a higher disability evaluation with consideration of the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2003), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The Board also notes that the RO, in the July 2003 statement 
of the case, provided notice to the veteran of the regulation 
governing extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) and found that there was no evidence that the 
veteran's tinnitus involved any exceptional or unusual 
factors.  Extra-schedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  

Although the Board has no authority to grant an extra-
schedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1).

In this case the veteran makes no argument and there is no 
competent evidence suggesting that tinnitus requires frequent 
hospitalization or treatment, that such interferes with 
employment, or that such manifests in an exceptional way so 
as to represent an unusual disability picture not adequately 
contemplated by the Rating Schedule.  Thus, the Board finds 
that extra-schedular referral is not warranted in this case.

III.  Claim to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2002)).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  

The veteran contends that while on active duty in Vietnam he 
was exposed to Agent Orange.  As a result of this exposure, 
the veteran claims he developed prostate cancer.  As such, 
the veteran contends that service connection is warranted for 
this disability.  

In a rating decision dated June 1997, the RO denied service 
connection for prostate cancer, finding that there was no 
evidence that the veteran had prostate cancer.  The evidence 
of record at the time of the 1997 decision included the 
veteran's service medical records and treatment records from 
the San Francisco VA Medical Center.  The RO noted that the 
evidence of record established that the veteran served in 
Vietnam during the Vietnam Era and as such, exposure to 
herbicides was conceded.  However, there was no evidence of 
record that the veteran had prostate cancer, rather, the 
treatment records from the San Francisco VA Medical Center 
reflected a diagnosis of benign prostatic hypertrophy.  Based 
on the foregoing evidence, the RO denied service connection 
for prostate cancer, claimed as due to exposure to Agent 
Orange. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's June 1997 rating 
decision and of his appellate rights in July 1997.  No 
further communication was received from the veteran until 
October 2000.  Thus, the June 1997 decision became final.  38 
U.S.C.A. § 7105(c) (West 1991), (West 2002); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996), (2003).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in October 2000, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  




Since the RO's final 1997 decision, relevant medical evidence 
received includes additional treatment records from the San 
Francisco VA Medical Center, dated September 1999 to 
September 2001.  Such records fail to reflect complaints, 
findings, or diagnoses referable to prostate cancer or any 
prostate disorder. 

The evidence received since 1997 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, (b) is neither cumulative or 
redundant, and (c) is so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001) 
(emphasis added).

At the time of the RO's 1997 decision, there was no evidence 
that the veteran had prostate cancer and medical evidence 
submitted subsequent to 1997 also fails to indicate a 
diagnosis of prostate cancer.  Congress has specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability.  
In the absence of proof of a present disability there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Since the final RO denial, the only evidence of 
existing prostate cancer that has been received consists of 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
establish the existence of prostate cancer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For such determinations, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

In the face of the above facts, there is no reasonable 
possibility that evidence received after the RO's 1997 
decision will substantiate the claim of entitlement for 
service connection for prostate cancer, claimed as due to 
exposure to Agent Orange.  For these reasons, the Board finds 
that the evidence received subsequent to the RO's 1997 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
prostate cancer, claimed as due to exposure to Agent Orange, 
have not been met.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for prostate cancer, claimed as due to Agent Orange exposure, 
is denied.


REMAND

Service connection for bilateral hearing loss, evaluated as 
noncompensable, under 38 C.F.R. § 4.85, 4.87, Diagnostic Code 
6100 was granted by the RO in December 2002.  The veteran has 
appealed the initial rating that was assigned.  He contends 
that his bilateral hearing loss should be assigned a 
compensable evaluation because he has difficulty 
understanding people and wears hearing aids.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
The Board observes that this issue initially arose out of the 
veteran's claim for service connection for bilateral hearing 
loss.  As such, notice to the veteran in conjunction with his 
initial application pertained to service connection.  
Following the grant of service connection for this 
disability, the veteran appealed the initially assigned 
rating and the veteran was provided with a statement of the 
case setting forth the rating criteria. 

The claims file reflects that the most recent VA compensation 
examination was conducted in September 2002.  The veteran's 
level of disability since the effective date of the grant of 
service connection (here, July 2002) is central to the 
initial rating for bilateral hearing loss.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  At his April 2004 hearing, 
the veteran's representative stated that the veteran's 
hearing loss has gotten worse and he warrants a higher 
evaluation.  The veteran also stated that he thinks his 
hearing is worse.  He complained that he had difficulty 
participating in conversations as he could not understanding 
what others were saying.  The veteran also indicated that he 
had difficulty with the September 2002 audiological 
evaluation in that it was hard for him to decipher between 
his tinnitus and the test sounds.  Consequently, he would 
indicate hearing a test sound all the time because he wasn't 
sure what he was hearing.  Due to the fact that the veteran 
and his representative indicated that they believe the 
veteran's hearing has increased in severity since September 
2002, and, due to the veteran's confusion between his 
tinnitus and the test sounds, the Board finds that a further 
VA examination is necessary to obtain contemporary clinical 
findings and conclusions in order to ensure evaluation based 
on an accurate disability picture.   

The Board notes that, in connection with his claim for a 
higher initial rating for bilateral hearing loss, the veteran 
indicated during his April 2004 hearing that he has received 
treatment, to include hearing aids, at the San Francisco VA 
Medical Center located at Fort Miley.  As such, while on 
remand, any outstanding records of other relevant medical 
treatment, specifically those since July 2002 and from the 
San Francisco VA Medical Center, should be obtained for 
consideration in connection with the veteran's appeal.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be given the 
opportunity to identify all VA and non-VA 
medical providers, specifically those 
since July 2002, who have examined or 
treated him for his service-connected 
bilateral hearing loss disability.  The 
RO should take the appropriate steps to 
assist the veteran in obtaining any 
identified records, to include those from 
the San Francisco VA Medical Center, that 
are not already in the claims file.

2.  Following receipt of any additional 
evidence, the veteran should be afforded 
a VA audiological examination to 
determine the current nature and severity 
of his bilateral hearing loss disability.  
The examiner is requested to identifying 
auditory thresholds, in decibels, at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  

3.  After completing the above, the 
veteran's initial rating claim should be 
re-adjudicated, based on the entirety of 
the evidence.  Consideration should be 
given to the propriety of staged ratings, 
pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



